220 F.2d 755
GLENN H. SMITH, Inc., (Formerly Mid-Town Motors, Inc.) Appellant,v.UNITED STATES of America.
No. 15263.
United States Court of Appeals Eighth Circuit.
Feb. 8, 1955.

Wendell B. Gibson, Des Moines, Iowa, for appellant.
Roy L. Stephenson, U.S. Atty., and John C. Stevens, Asst. U.S. Atty., Des Moines, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, without prejudice to the right of the appellant to raise and preserve for review the defense of double jeopardy in the trial proceedings to be conducted in the District Court, on motion of appellee.